                                                                                Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 1 of 16 PageID #: 5
                                                              2011-AC03742




                                                A
                                                                                Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 2 of 16 PageID #: 6
                                                                                Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 3 of 16 PageID #: 7
                                                                                Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 4 of 16 PageID #: 8
                                                                                Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 5 of 16 PageID #: 9
                                                                                 Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 6 of 16 PageID #: 10
                                                                                 Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 7 of 16 PageID #: 11
                                                                                 Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 8 of 16 PageID #: 12
                                                              2011-AC03742
                                                                                 Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 9 of 16 PageID #: 13
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 10 of 16 PageID #: 14
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 11 of 16 PageID #: 15
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 12 of 16 PageID #: 16
                                                                                  Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 13 of 16 PageID #: 17
                                                               2011-AC03742
                                                                                  Electronically Filed - St Charles Circuit Div - July 31, 2020 - 10:51 AM
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 14 of 16 PageID #: 18
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 15 of 16 PageID #: 19
Case: 4:20-cv-01284-RWS Doc. #: 1-1 Filed: 09/18/20 Page: 16 of 16 PageID #: 20
